Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable by GIERA (Pub. No.: US 2017/0144378 A1) in view of Han et al (Pub. No.: US 2021/0162592 A1) and PADMANABHAN et al (Pub. No.: US 2017/0185904 A1).
As per claim 1, GIERA discloses a computer-implemented method for implementing a machine learning (ML) model retraining pipeline, comprising: -	calling a machine learning (ML) model (GIERA, Fig 5, paragraph 0014, 0028, wherein the component optionally invokes a generate bootstrap classifier component to generate a bootstrap classifier using seed data; -	receiving a result from the execution of the ML model (GIERA, Fig 5, paragraph 0028, wherein the component labels the bootstrap data); - 	determining whether one or more trigger conditions are met (GIERA, paragraph 0019, 0028, wherein based on various triggers, the production control system can direct the learning system to retrain the production classifier using the new bootstrap data and example data and possibly using some previously collected bootstrap and example data) for labeling of data for the ML model (GIERA, Fig 5, paragraph 0028, wherein since the bootstrap classifier is invoked, by inherence the results of invoking the bootstrap classifier is received);when the one or more trigger conditions are met (GIERA, paragraph 0019, 0028, wherein the production classifier may be retrained based on various triggers. The production classifier could be retrained on a periodic basis. The production classifier may be retrained based on the amount of defects found in recently manufactured products. For example, the snapshot of each new weld can be labeled using the bootstrap classifier. If the labeling of the snapshots indicates some threshold level of acceptability has not been met, then the production control system can direct the learning system to retrain the production classifier. In some embodiments, the learning system may incrementally train the production classifier using various incremental machine learning techniques):- 	prompting a user to provide labeled data for training or retraining the ML model (GIERA, Fig 5, paragraph 0028, wherein the component may label the bootstrap data using a bootstrap classifier or may direct a person to manually label the bootstrap data. In block 504, the component automatically labels the example data based on the labeled bootstrap data for use as training data) and sending the labeled data to a server for training or retraining of the ML model or adding information pertaining to the result from the ML model to a queue for subsequent labeling. (GIERA, Fig 5, paragraph 0028, wherein the component trains the production classifier using the training data, stores the parameters of the production classifier in the production classifier parameter store). GIERA does not explicitly disclose a robotic process automation (RPA)  robot that preforms the tasks if calling, receiving, determining, and when the one or more trigger conditions are met prompting or adding. However, using a RPA robot to perform tasks is well known in the art. For example Han discloses a RPA robot (Han, paragraph 0002, 0017, wherein an RPA bot (or RPA robot) can be a software program (i.e., robotic computer program code) that is designed to interact with a user (e.g., a customer) and/or a system (e.g., backend server) to collect information and perform various automated tasks).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify GIERA with Han such that an RPA robot is used to perform the claimed tasks because this would have provided a way to automate highly repetitive, routine tasks that are normally performed manually by workers (see Han, paragraph 0002). GIERA and Han do not explicitly disclose the RPA robot performs determining whether one or more trigger conditions are met and when the one or more trigger conditions are met. However, PADMANABHAN discloses determining whether one or more trigger conditions are met and when the one or more trigger conditions are met (PADMANABHAN, paragraph 0059, wherein the apparatus 100 is caused to trigger retraining of the published predictive model if a generated score corresponding to one of the PSI and the VSI is less than a predefined threshold value. For example, a PSI value of greater than 0.15, indicates a need for fine tuning of the current model or rebuilding of the model. In at least one example embodiment, the retraining of the predictive model is automated by the apparatus 100, which may be configured to runs all the steps from data transformation onwards and rebuilds the model). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify GIERA and Han by PADMANABHAN such that one or more trigger conditions are determined to be met for adding information pertaining to the result from the ML model as claimed because this would have provided a way to improve the accuracy and performance of models.     

	As pre claim 2, claim 1 is incorporated and GIERA discloses wherein the one or more trigger conditions comprise ML model performance falling below a confidence threshold, ML model results deviating from a statistical distribution, ML model results that fall outside of a previously observed range, or any combination thereof (GIERA, paragraph 0019, 0028, wherein the production classifier may be retrained based on various triggers. The production classifier could be retrained on a periodic basis. The production classifier may be retrained based on the amount of defects found in recently manufactured products. For example, the snapshot of each new weld can be labeled using the bootstrap classifier. If the labeling of the snapshots indicates some threshold level of acceptability has not been met, then the production control system can direct the learning system to retrain the production classifier. In some embodiments, the learning system may incrementally train the production classifier using various incremental machine learning techniques); 

As pre claim 3, claim 1 is incorporated and GIERA discloses wherein the one or more trigger conditions comprise receipt of an initiation command for collection of the labeled data (GIERA, paragraph 0019, 0028, wherein based on various triggers, the production control system can direct the learning system to retrain the production classifier using the new bootstrap data and example data and possibly using some previously collected bootstrap and example data); 

As pre claim 4, claim 1 is incorporated and GIERA discloses receiving the labeled data, by the server; and storing the labeled data in a database, by the server (GIERA, paragraph 0026, 0029, wherein The computing systems may include desktop computers, laptops, tablets, e-readers, personal digital assistants, smartphones, gaming devices, servers, and so on. The learning system may execute on servers of a data center, massively parallel systems, and so on. The seed data may be retrieved from a production data store of production data from prior production runs. In block 602, the component directs a person to manually label the seed data for use as training data. In block 603, the component trains the bootstrap classifier using the labeled seed data, stores the parameters of the bootstrap classifier in the bootstrap classifier parameter store);

As pre claim 5, claim 1 is incorporated and PADMANABHAN discloses when one or more training criteria are met, training the ML model, by the server, using the labeled data to produce a new version of the ML model; and deploying the new version of the ML model, by the server (PADMANABHAN,  Fig 5, paragraph 0087, 0091, wherein in the predict mode, the transformed variables corresponding to the testing data sample may be used by the model validating module 308 to simulate real-time usage behavior of customers and perform testing and/or validation of the developed one or more predictive models. The models are scored based on comparison of the generated results from testing and the expected results known from observed behavior. In some embodiments, in the predict mode, previously generated models may be used to score new datasets. Such a feature is especially useful for scoring and metrics creation for newly obtained models or for evaluating previous models on new datasets);

As pre claim 6, claim 5 is incorporated and PADMANABHAN discloses wherein the training of the ML model additionally comprises using previous training data that was used to train a version of the ML model trained prior to the new version of the ML model (PADMANABHAN,  Fig 5, paragraph 0087, 0091, wherein in the predict mode, the transformed variables corresponding to the testing data sample may be used by the model validating module 308 to simulate real-time usage behavior of customers and perform testing and/or validation of the developed one or more predictive models. The models are scored based on comparison of the generated results from testing and the expected results known from observed behavior. In some embodiments, in the predict mode, previously generated models may be used to score new datasets. Such a feature is especially useful for scoring and metrics creation for newly obtained models or for evaluating previous models on new datasets);

As pre claim 7, claim 5 is incorporated and GIERA discloses wherein the one or more training criteria comprise a predetermined time period elapsing, a predetermined amount of training data being received, a predetermined number of training data samples being received, the data falling outside of a distribution of data, or any combination thereof (GIERA, paragraph 0019,  wherein based on various triggers, the production control system can direct the learning system to retrain the production classifier using the new bootstrap data and example data and possibly using some previously collected bootstrap and example data);

As pre claim 8, claim 5 is incorporated and GIERA discloses wherein the new version of the ML model replaces a previous version of the ML model (GIERA, paragraph 0019,  wherein based on various triggers, the production control system can direct the learning system to retrain the production classifier using the new bootstrap data and example data and possibly using some previously collected bootstrap and example data);

As pre claim 9, claim 5 is incorporated and GIERA discloses modifying a workflow of the RPA robot to call the new version of the ML model (GIERA, paragraph 0019,  wherein based on various triggers, the production control system can direct the learning system to retrain the production classifier using the new bootstrap data and example data and possibly using some previously collected bootstrap and example data);

As pre claim 10, claim 5 is incorporated and GIERA discloses calling the new version of the ML model, by the RPA robot; and when the one or more trigger conditions are not met, calling a previous version of the ML model and selecting a best result from the current version of the ML model and the previous version of the ML model, by the RPA robot (GIERA, paragraph 0019,  wherein based on various triggers, the production control system can direct the learning system to retrain the production classifier using the new bootstrap data and example data and possibly using some previously collected bootstrap and example data);

As pre claim 11, claim 10 is incorporated and PADMANABHAN discloses calling the new version of the ML model, by the RPA robot; and when the one or more trigger conditions are not met, calling a previous version of the ML model and selecting a best result from the current version of the ML model and the previous version of the ML model, by the RPA robot (PADMANABHAN,  paragraph 0057, 0084, wherein the apparatus 100 to publish a predictive model from among the one or more predictive models on a prediction platform based on the scores associated with the predictive models. For example, the apparatus 100 may publish the predictive model with the highest score from among the developed predictive models. In at least one example embodiment, the model to be published may be optimized for user requirement using an optimization method selected from among FScore based optimization, Optimal probability threshold based optimization method, and Optimal probability and time of page threshold based optimization method. The user may specify any number of model types to try out different model types and select the best one for their application. The model output may be stored in various model formats, depending on the model type and underlying user-defined functions (UDFs) being used);

As pre claim 12, claim 10 is incorporated and PADMANABHAN discloses ng the new version of the ML model and at least one previous version of the ML model, by the RPA robot; and selecting a best result from the current version of the ML model and the at least one previous version of the ML model, by the RPA robot (PADMANABHAN,  paragraph 0057, 0084, wherein the apparatus 100 to publish a predictive model from among the one or more predictive models on a prediction platform based on the scores associated with the predictive models. For example, the apparatus 100 may publish the predictive model with the highest score from among the developed predictive models. In at least one example embodiment, the model to be published may be optimized for user requirement using an optimization method selected from among FScore based optimization, Optimal probability threshold based optimization method, and Optimal probability and time of page threshold based optimization method. The user may specify any number of model types to try out different model types and select the best one for their application. The model output may be stored in various model formats, depending on the model type and underlying user-defined functions (UDFs) being used);

As pre claim 13, claim 1 is incorporated and PADMANABHAN discloses wherein collection of the labeled data and training of the new version of the ML model is uniform for a plurality of ML models called by a plurality of RPA robots (PADMANABHAN, paragraph 0035, wherein a single predictive model built in response to an enterprise user's requirement. The apparatus 100 may be caused to facilitate building of several predictive models for a plurality of enterprise users for a variety of user requirements);

Claims 14-20 are rejected under the same rationale as claim 1-13. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456